DETAILED ACTION
Status of the claims
	Applicant's submission filed 12/21/2015 included no claim amendments. Claims 1-25 and 30-42 are currently pending. Claims 10, 17-25, 31, 33-35 and 39-42 have been withdrawn based upon restriction. Claims 1-9, 11-16, 30, 32 and 36-38 are being examined herein.
Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions.
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/21/2007, the filing date of the document PCT/EP2007/011349.

Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-2, 4-9, 11-16, 30, 32 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCHLEGL (WO 2004/087816-A2, published 14-OCT-2004 in German, US 2007/0199478 relied upon as English Language translation)(of record as cited in parent case).
Applicants claims
	Applicant claims Platelet-like aluminum pigments having a narrow thickness distribution and at least partially coated with lubricant, wherein the pigments have (a) a mean thickness h50 of from 15 nm to 75 nm as determined by a scanning electron microscope thickness count, (b) a relative breadth of thickness distribution Δh of from 30 % to less than 70 %, as determined by a scanning electron microscope thickness count and as calculated on the basis of the corresponding cumulative breakthrough curve of the relative frequencies of occurrence, according to the formula Δh = 100*(h90-h10) / h50, and (c) an X-ray diffractogram, measured on pigments in substantially plane-parallel orientation, having one or two main peaks which do not correspond to the [111] reflexes (instant claim 1).
	Applicant’s election without traverse of Group I, without traverse, and the following species: (a) fatty acids as lubricant (claim 6); (b) passivating inhibitory layer (claims 11-14); and (c) cosmetic formulation (claims 30 and 32), in the reply filed on 06/01/2021 is acknowledged. For the species of fatty acid (a) the examiner is taking applicant’s elected species as oleic and/or stearic acids (instant claims 6-9); for the species of passivating inhibitory layer the examiner is taking applicant’s elected species as “organically functionalized silanes” (instant claim 12) 

	Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCHLEGL teaches aluminum pigments which are at least partially coated with lubricants and have a mean thickness of 30 to 100 nm (abstract)(instant claim 1, item a). SCHLEGL further teaches that their aluminum pigments have a "narrow distribution thickness," the aspect ratio d50/h50 being greater than 200 (abstract; [0058], claims 1-2)(instant claim 4). SCHLEGL teaches the relative breadth of thickness distribution Δh (i.e. the span) is in the range of “from 70% to 140%, as determined by a scanning electron microscope thickness count” ([0036], [0102]-0103)(instant claim 1, item b).
	SCHLEGL further teaches their aluminum pigments are coated with a mixture of oleic acid and stearic acid as lubricants (claim 8)(instant claims 6-9).
	 SCHLEGL further claims the aluminum pigment has a passivating silicon dioxide layer (claims 12-13)(instant claim 11-14, silicon dioxide passivating anti-corrosion layer). And that the aluminum pigment has been oxidized by water in an aqueous chemical process and said aluminum pigment has modified color (claim 14)(instant claims 15-16). SCHLEGL further teaches that the surface of the silicon 
	SCHLEGL teaches that “Preferably, the aluminum pigments of the invention are used in nail varnish formulations. The nail varnish of the invention possesses an extremely metallic appearance.” ([0117])(instant claims 30 &32, “cosmetic formulation” and “the formulation is a nail varnish”).
	Regarding the physical form, SCHLEGL teaches that the aluminum pigments can be converted to a suitable supply form such as a powder form, preferably a non-dusting powder form, or alternatively, a paste, granules, or pellets (including briquettes, tablets, or small cylinders) ([0069] through [0070], claims 38-40)(instant claims 37 and 38). 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHLEGL is that SCHLEGL does not expressly teach (1) instant claim 1, item c.
	Regarding instant claim 1, item (c), the instant Specification discloses that:  “It is established that PVD pigments always have a main peak at the reflex of the [111] plane. By a [111] plane is meant the Miller's indices. The [111] plane corresponds to the densest possible plane of a metal undergoing face-centered cubic crystallization. This result is known per se, since it is common knowledge that 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a platelet-like aluminum pigment starting with aluminum shot having a narrow size distribution, and using a ball mill and adjusting the parameters according to the knowledge in the art pertaining to ball mill pigment production, as suggested by SCHLEGL, and produce 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it is considered within the ordinary skill in the art pertaining to aluminum pigment production to use a ball mill with the appropriate parameters and produce a fine aluminum pigment product, and it would have been within the ordinary skill in the art pertaining to aluminum platelet-like pigments to select a suitable aluminum shot starting material. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
pplicants argue that “Claim 1 presently recites platelet-like aluminum pigments having a relative breadth of thickness distribution Δh of from 30 % to less than 70 %. In contrast, Schlegl (abstract, paragraph 36, and claim 1) teaches aluminum pigments having a higher Δh, specifically, between 70% and 140%. Paragraph 103 of Schlegl further states that “With a distribution of thicknesses in the range of from 70% to 140%, a strongly reduced tendency to agglomerate occurs.” This passage teaches that outside of this range there is a tendency to agglomerate—a feature Schlegl regards as undesirable. Schlegl therefore teaches strongly away from the claims.” (p. 9, 2nd paragraph).
	In response the examiner argues that SCHLEGL teaches that:

    PNG
    media_image1.png
    515
    630
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    206
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    629
    media_image3.png
    Greyscale

The instantly rejected claims are not drawn to PVD pigments and therefore the SCHLEGL reference does not teach away from the claims.
	Applicants further argue that the cited motivation for modifying the prior art, particularly to improve the “coloristic attractiveness” and reasons of economics, is wrong because “This analysis comes only by using the present specification as a template to overcome Schelgl’s contrary teachings. And even then, the economic motivation is incorrect: Paragraph 82 of Schlegl teaches atomization of liquid aluminum to produce shot that can be ground into pigments. This atomization process produces shot having many different sizes.” (p. 9, 3rd paragraph).


    PNG
    media_image4.png
    92
    631
    media_image4.png
    Greyscale

Thus the obviousness rationale comes directly from the SCHLEGL reference and any apparent similarity to the Disclosure of the instant Application, the examiner argues, is suggestive of obviousness as this is simply an extension of the teachings of SCHLEGL rather than a materially different product.
	Applicants further argue that given that “This atomization process produces shot having many different sizes.” “the skilled artisan would recognize that sieving and centrifugation operations would be required to separate Schlegl’s shot into a fraction having a narrower size distribution.” And “These separation processes would ultimately increase the cost of a final product.” And “In light of these additional costs, would the skilled artisan necessarily see an economic motivation?”
	The examiner acknowledges Applicants position, however no actual evidence suggesting non-obviousness of the instantly claimed invention relative to the prior art has been provided. Applicants have provided no cost savings analysis and thus relative to the PVD process (see, e.g., MPEP §716.01(c)-II).
	Applicants further argue that “Nor is the Office Action correct in suggesting a reasonable expectation of success in using Schelgl’s ball mill with the parameters including selection of a suitable aluminum shot starting material. Contrary to this allegation, to “have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.” […] This rule is particularly applicable in this case, where Schlegl teaches to prevent agglomeration specifically by avoiding the claimed Δh range. This reference does not somehow provide an expectation of success for modifying Δh in a way contrary to Schlegl’s disclosure.” (p. 10, first full paragraph).
	In response the examiner argues that Applicants are mischaracterizing the teachings of SCHLEGL, as this reference does not teach “to prevent agglomeration specifically by avoiding the claimed Δh range.” And it is clearly within the ordinary skill in the art to produce an aluminum pigment having all the features of the instantly rejected claims including a relative breadth of thickness distribution Δh, of 70% which is disclosed by SCHLEGL. The examiner sees no convincing reasoning why one of ordinary skill in the art could not produce an aluminum pigment having all the features of the instantly rejected claims including a relative breadth of 
	Applicants further argue that: “The Examiner should withdraw the rejection based just on the above. But even further, Tables 1 and 2 of the specification provide evidence of superior gloss and mirror effects of the pigments of Examples 1 and 2, having Δh within the range of from 30 % to less than 70 %, when compared with the pigments of Comparative Examples 4 and 5 not having this property. Comparative Example 4 has a Δh within the range taught by Schlegl. Table 2 also shows that mirror effect and gloss of Examples 1 and 2 were on par with that of the PVD pigment of Comparative Example 3. This is also surprising due to the greater expense typically associated with production of PVD pigments. These results are in no way suggested by Schlegl.” (p. 10, 3rd paragraph).
	In response the examiner argues that SCHLEGL clearly does suggest the same results in that they teach their method of making the aluminum pigments using conventional wet grinding results in aluminum pigments with coloristic properties (excellent covering power, high gloss, improved metallic appearance) are comparable to more costly aluminum PVD pigments (see, e.g., [0001] through [0024]). Again, the apparent similarity to the Disclosure of the instant Application, the examiner argues, is suggestive of obviousness as this is simply an extension of the teachings of SCHLEGL rather than a materially different product.
	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHLEGL (WO 2004/087816-A2, published 14-OCT-2004 in German, US 2007/0199478 relied upon as English Language translation) as applied to claims 1-2, 4-9, 11-16, 30, 32 and 36-38 above, and further in view of in view of WHEELER (US 2010/0167079; filed as PCT/GB2005/0031681 on 12-AUG-2005) and VALIMET (“Spherical Aluminum Powder”, Rev. 1.1, published 03/10/2006; pp. 1-2)(both WHEELER and VALIMET are of record as cited in parent case).
	SCHLEGL teaches thin covering aluminum pigments having properties of PVD pigments produced using a conventional wet grinding process, as discussed above and incorporated herein by reference.
the relative breadth of thickness distribution Δh (i.e. the span) is in the range of “from 70% to 140%, as determined by a scanning electron microscope thickness count” ([0036], [0102]-0103)(instant claim 1, item b).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHLEGL is that, while SCHLEGL teaches the relative breadth of thickness distribution Δh (i.e. the span) is in the range of “from 70% to 140%, as determined by a scanning electron 
	As the examiner understands the distinction of the instantly claimed invention over the disclosure of SCHLEGL, the aluminum shot starting material that is subjected to the wet grinding process to produce the aluminum pigments is smaller in size than the disclosure of SCHLEGL. The instant Specification disclosing the size distribution of the “aluminum shot” starting material as aluminum shot exhibiting a particle size distribution having a dshot,10 < 3.0 µm, a dshot,50 < 5.0  µm, and a dshot,90 < 8.0 µm (broad) and dshot,10 < 0.6 µm, a dshot,50 < 2.0  µm, and a dshot,90 < 4.0 µm (narrow), wherein the aluminum shot is prepared in an atomizer by atomization of liquid aluminum (p. 15, line 24 through p. 16, line 22; [0094]-[0099], as published).
	Regarding the size of the starting material, SCHLEGL expressly teaches that the aluminum starting material “used is preferably aluminum shot. This aluminum shot is preferably prepared in atomizers by atomization of liquid aluminum.” ([0082]), “The aluminum shot should preferably have a mean diameter of less than 100 µm and preferably less than 30 µm, more preferably less than 20 µm, and most preferably less than 10 µm.” ([0083]). And SCHLEGL teaches the same goal as the instantly disclosed invention of producing an aluminum pigment using a 
	This is also made evident by WHEELER teaches a process for producing metal powder, and subsequently metal flakes, comprising the steps of ejecting molten metal from a jet head and collecting droplets of metal in or on a collecting substrate (abstract). WHEELER further teaches that:

    PNG
    media_image5.png
    207
    506
    media_image5.png
    Greyscale

And WHEELER further teaches that metal flakes are preferably produced “from substantially spherical metal particulates of much narrower particle size distribution that are obtainable by conventional atomization techniques.” ([0027]).
	VALIMET teaches spherical aluminum powder having a percentile for the H-2 product that overlaps with the broad range (i.e. aluminum shot exhibiting a particle size distribution having a dshot,10 < 3.0 µm, a dshot,50 < 5.0  µm, and a dshot,90 < 8.0 µm), 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a platelet-like aluminum pigment starting with aluminum shot having a narrow size distribution, and using a ball mill and adjusting the parameters according to the knowledge in the art pertaining to ball mill pigment production, as suggested by SCHLEGL, and produce the instantly claimed invention because it would have produced a different grade of fine platelet-like aluminum pigment product, and starting with aluminum shot having a narrow size distribution, as suggested by WHEELER, such as the product of VALIMET, to produce the best coloristic attractiveness of the aluminum pigment product.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it is considered within the ordinary skill in the art pertaining to aluminum pigment production to use a ball mill with the appropriate parameters and produce a fine aluminum pigment product, and it would have been within the ordinary skill in the art pertaining to aluminum platelet-like pigments to prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
	In addition to the arguments of SCHLEGL addressed above, Applicants argue that WHEELER and Valimet fail to overcome the deficiencies of SCHLEGL against claim 3 (p. 10, last paragraph). And particularly that “while Schlegl teaches atomization to prepare aluminum shot, Wheeler teaches away from atomization (paragraphs 8 and 9) and instead guides the skilled artisan towards jetting processes (paragraphs 18 and 31).” (p. 10, last paragraph). Applicants then turn to their Declaration filed in the parent case (12/515,090) and argue that “Wheeler does not enable jetting aluminum2 to provide particles having narrow particle size 
	In response the examiner again argues that Applicants are mischaracterizing the teachings of SCHLEGL, as this reference does not teach “to prevent agglomeration specifically by avoiding the claimed Δh range.” but rather teaches agglomeration as a problem with PVD pigments which are made by a different process and, as the examiner understands, are excluded from the instant claims by the recited X-ray diffractogram (instant claim 1, item c). And while SCHLEGL teaches “The aluminum grinding material use is preferably aluminum shot. This aluminum shot is preferably prepared in atomizers by atomization of liquid aluminum.” ([0082]), this is not a requirement for their invention. And while WHEELER is directed at an atomization process, the proposed modification is to the primary reference SCHLEGL in terms of the relative breadth of thickness distribution Δh, of 65%. WHEELER makes clear that there are other process for obtaining such aluminum shot such as “size segregation procedures such, such as dry or wet screening, to separate the desired particle size range from excessively large and/or small flakes.” ([0006] to [0011]). It would have been within the ordinary level of skill in the art to which the invention pertains to obtain the aluminum shot 
	The examiner further argues that it is clearly within the ordinary skill in the art to produce an aluminum pigment having all the features of the instantly rejected claims including a relative breadth of thickness distribution Δh, of 70% which is disclosed by SCHLEGL. The examiner sees no convincing reasoning why one of ordinary skill in the art could not produce an aluminum pigment having all the features of the instantly rejected claims including a relative breadth of thickness distribution Δh, of 65 % (instant claim 3), based on the disclosure of SCHLEGL. Additionally, Applicant have not demonstrated any criticality to a Δh of 70% and above (as in SCHLEGL) or less than 70% (instant claim 1) or less 65% (instant claim 3) to support nonobviousness of the instantly claimed invention relative to the teachings of SCHLEGL.
	The examiner has addressed Applicants declarations from the parent case (12/515,090) in that case (see, e.g., Final Rejection dated 05/02/2013, pp. 15-17; and Non-Final Rejection dated 01/22/2016, pp. 11-17).
Nonstatutory Double Patenting Rejections
.
Conclusion
	Claims 1-9, 11-16, 30, 32 and 36-38 have been examined on the merits herein. Claims 1-9, 11-16, 30, 32 and 36-38 are rejected under 35 U.S.C. 103(a). No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619 


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                  





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published as WO 2007/020364 which was cited by applicants on the IDS dated 08/19/2019 (page 4, item 20).
        2 Per 35 U.S.C. 282 issued U.S. Patents are presumed valid, and the subject matter of WHEELER ultimately issued as U.S. Patent No. 8,016,909 (see, e.g., claims 2, 15, 26, 38 & 39).